Citation Nr: 0520263	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2004.  This matter was 
originally on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran's tinnitus is not related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's March 2004 Remand, the RO readjudicated 
the veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's March 2004 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

VA has a duty to assist the veteran in the development of facts 
pertinent to his claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim 
of VA benefits.

VA has a duty to notify the veteran and his representative, if 
any, of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  The Court further noted in Pelegrini 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim of VA benefits.  

In March 2004, the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claim.  The 
letter also asked the veteran to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would be 
obtaining and what evidence the veteran still needed to provide.  
The letter explained that VA would attempt to obtain relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  In addition, the notice letter specifically 
advised the veteran that he had the option of obtaining a 
medical opinion from a private physician addressing the issue of 
whether his tinnitus was at least as likely as not linked to his 
military service.  While the March 2004 notice letter did not 
specifically advise the veteran to provide any evidence in his 
possession that pertains to his claim, he was informed to 
complete, sign, and return a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, for each non-VA doctor or medical care facility that 
treated him for his condition or to send any treatment records 
pertinent to his claimed condition.  The Board finds that the 
veteran was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with the 
claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  

With respect to VA's duty to assist the veteran, the RO obtained 
the veteran's service medical records.  Further, the veteran was 
afforded a VA examination in connection with his claim.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him in 
accordance with the VCAA would serve no useful purpose.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, a substantially complete application was 
received in October 2000.  Thereafter, in a rating decision 
dated in July 2001, service connection for tinnitus was denied.  
Only after that rating action was promulgated did the RO, in 
March 2004, provide notice to the claimant regarding what 
information and evidence was needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2004 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of 
his case to the Board, and the content of the notice letter 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  


In a July 2001 rating decision, the RO granted service 
connection for the veteran's left ear hearing loss.  The veteran 
contends that he is entitled to service connection for tinnitus.  
Specifically, he asserts that he incurred tinnitus as a result 
of exposure to loud noise from artillery fire while he was a 
Gunner's Mate during his period of active duty service.  The 
veteran's DD214 confirms that he was a Gunner's Mate while he 
was in the Navy.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to warrant 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran was afforded a VA examination in May 2001.  The 
veteran was diagnosed with tinnitus, constant, left ear.  Thus, 
medical evidence of a current chronic disability is shown by the 
evidence of record.  

The service medical records are absent complaints, findings or 
diagnoses of tinnitus during service.  On the clinical 
examination for separation from service, the veteran's hearing 
was evaluated as normal by whispered voice testing.  Thus, there 
is no medical evidence that shows that the veteran suffered from 
tinnitus during service.  

There is similarly no competent medical evidence of record that 
links the veteran's tinnitus to any incident of service.  At the 
May 2001 VA examination, the examiner reported that the veteran 
had noticed tinnitus for "at least 10 years."  The examiner 
stated that because the veteran did not have an appropriate 
audiometric evaluation at the time of his discharge from 
service, it could not be ruled out that noise exposure, perhaps 
an acoustic trauma, caused the veteran's unilateral hearing loss 
and contributed to his tinnitus.  However, the examiner also 
stated that it could not be ruled out that the veteran's hearing 
loss and tinnitus were caused by an occupational related head 
trauma that the veteran reportedly suffered in 1989.  The 
examiner noted that it seemed as though the onset of the 
veteran's subjective hearing loss and tinnitus began about 10 
years before which was also around the time of the head trauma.  
The examiner opined that the veteran's tinnitus began at a time 
too remote from service to have been caused by military noise 
exposure.  

In his June 2002 VA Form 9 the veteran stated, "I served my 
country as a gunner's mate in the U.S. Navy in Vietnam.  The 
constant noise from the gun affected my left ear.  In order to 
hear and give commands I couldn't wear my left headphone all the 
time.  Shortly after being discharged the ringing in my left ear 
started.  It has progressively gotten worse through the years.  
The accident I had in 1989 did not cause the tinnitus I already 
had it.  It was the opinion of the VA doctor in May 2001 that 
the tinnitus started 10 years ago.  I said it started shortly 
after being discharged.  I never mentioned a year." 

In addition, the veteran's representative indicated in his June 
2005 statement that the veteran was granted service connection 
based on a nexus opinion given by the audiologist on May 23, 
2001 wherein the doctor opined that the hearing loss was due to 
the veteran's time as a gunner aboard ship but went on to state 
that the tinnitus was not due to the same noise exposure.  The 
representative requested that the case be remanded for a new 
audio examination for an opinion on the etiology of the tinnitus 
after the findings of the May 2001 VA examination are voided 
from the record based on the ridiculous opinion.

In addition, the veteran's representative asserts that of record 
in support of the veteran's claim is the medical report of Dr. 
JCB in which he provides a rationale in support of his opinion 
relating the veteran's tinnitus to service and further 
elaborating in his view as to why the tinnitus was unilateral.

While an outpatient treatment record dated in April 2002 
indicates that the veteran returned for discussion of audio for 
unilateral sensorineural hearing loss and left-sided tinnitus 
since service, the Board notes that a mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In this case, Dr. JCB assessed that 
unilateral SNHL (sensorineural hearing loss) was explained by 
the veteran's activity in service as he was a gunner who wore a 
communications headphone on the right ear and left the left 
uncovered which accounted for the unilaterality.  However, there 
was no discussion regarding the etiology of the veteran's 
tinnitus.   

As for the veteran's assertion that the May 2001 VA examiner's 
opinion was ridiculous, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22 (1999).  
At the same time, the Board is mindful that it cannot make its 
own independent medical determinations.  The VA examiner's 
conclusion that the veteran's tinnitus was not a result of his 
military service was based on a review of the entire claims file 
as well as a physical examination after an interview with the 
veteran.  For this reason, this opinion is probative.  

The Board also notes that the veteran has been given the 
opportunity to obtain a medical opinion from a private physician 
addressing the issue of whether his tinnitus was at least as 
likely as not linked to his military service.  However, the 
veteran responded in March 2004, "Having had tinnitus for so 
many years I've been told there is no treatment or cure for this 
condition.  So I have nothing more to submit at this time."  

Although the veteran contends that his tinnitus is related to 
his service, as a layman he is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there 
is no competent medical evidence that links the currently 
diagnosed tinnitus to any incident or incidents of service, 
service connection for tinnitus must be denied. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


